DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed polybutylene succinate composite material having the claimed components and the claimed glass transition temperature.  The closest prior art of record is Fortunati et al. (Carbohydrate Polymers, 165 (2017) 51-60).  Fortunati et al. teaches a polybutylene succinate composite comprising a matrix comprising polybutylene succinate chains and polytriethylene succinate chains, and cellulose nanocrystals (Abstract) dispersed within the polybutylene succinate (Section 3.2).  Fortunati et al. teaches the composition as comprising 1 to 5 weight percent of the cellulose nanocrystals (Table 1).  
Fortunati et al. teaches the glass transition temperature of the composite as being between -33 and -37 ºC, and does not teach the nanocellulose addition as substantially altering the glass transition temperature.  There is no suggestion in the prior art of record that producing the polybutylene succinate by in-situ polymerization would produce a composite having a glass transition temperature in the claimed range.  As such, the claimed composite is non-obvious over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767